Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 1 of 29                     PageID #: 1779




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


 SECURITIES AND EXCHANGE COMMISSION,

                        Plaintiff,

        v.

 MICHAEL A. LIBERTY; BRITTANY LIBERTY;
 PAUL HESS; RICHARD LIBERTY; GEORGE MARCUS,
 ESQ.; MOZIDO INVESCO, LLC; FAMILY MOBILE,
 LLC; BRTMDO INVESTMENTS, LLC; BRENTWOOD                           Case No. 2:18-cv-00139-JBL
 FINANCIAL, LLC; and, TL HOLDINGS GROUP, LLC,

                        Defendants,
        and

 XANADU PARTNERS, LLC,

                        Relief Defendant


                        OPPOSITION TO DEFENDANT MARCUS’
                       MOTION FOR IMPOSITION OF SANCTIONS

       The Commission opposes Marcus’ motion for sanctions. Despite 45 pages of heated

rhetoric attacking the integrity of the Commission and its attorneys, Marcus fails to disprove

even one of the Commission’s allegations, let alone establish that such allegations were so

baseless as to justify dismissal or sanctions. As the Commission demonstrated in its opposition

to Marcus’ Rule 12(c) motion and demonstrates further below, its allegations are based on sound

legal principles and an ample record, well exceeding the Rule 11 standard.

       Marcus’ motion rehashes his Rule 12(c) arguments, arguments which have no place in a

Rule 11 motion. A Rule 11 motion should not:

               requir[e] a district court to analyze the reasonableness of legal and factual
               contentions that it would otherwise not have to ascertain … not invite full-
               scale satellite litigation in the area of sanctions, nor … require district
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 2 of 29                      PageID #: 1780




                 courts to spend valuable judicial resources in punctiliously analyzing the
                 reasonableness of each and every legal and factual contention made by a
                 party where, as here, such analysis is not necessary to resolve the merits of
                 the central claim in dispute.

CQ Intn’l Co. Inc. v. Rochem Intn’l, Inc., USA, 659 F.3d 53, 62 (1st Cir. 2011). Yet, that is

exactly what Defendant Marcus and his counsel have filed—a no-holds-barred attempt to drag

the Court into an adjudication of the merits of the Commission’s complaint. That attempt is

based on little to no record, except Marcus’ unsworn assertions (after refusing to testify under an

assertion of his Fifth Amendment rights) and his contested interpretation of certain transaction

documents. To be sure, Defendant Marcus has adorned his Rule 11 Motion with many

expressions of moral indignation. But, in the end, his Motion merely asserts that he has a

defense to the allegations, and concludes from that fact that the Commission must have acted

improperly to have accused him in the first place. One certainly does not follow from the other,

or every unsuccessful plaintiff would be sanctionable.

          To make matters worse, in their rush to accuse the Commission and its attorneys, Marcus

and his counsel failed to correct even basic errors in their motion (such as inaccurately

summarizing records in an exhibit to the Court), despite the Commission notifying them of the

problems before they filed. For these reasons, and others below, Marcus’ motion should be

denied.

          FACTUAL BACKGROUND

                 Summary of Allegations

          From 2010 to 2018, Marcus, Michael Liberty (“Liberty”), and the other Defendants,

tricked investors into believing that they were funding a fast-growing financial technology

startup called MDO, LLC (originally named Mozido, LLC) and induced them to buy or retain

securities in connection with six fraudulent unregistered securities offerings. See Complaint,



                                                   2
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 3 of 29                                  PageID #: 1781




Docket No. 1, ¶135 (“¶_”).1 The Complaint charges that, in truth, Liberty, Marcus, and the other

defendants were fundraising for their own personal benefit. ¶¶1, 18, 45, 48, 95, 98, 108. To

defraud investors, Defendants inserted shell companies between MDO, which desperately

needed cash for its operations, and investors who sought to invest in MDO. ¶¶2, 44, 95.

Liberty’s shell companies bought equity interests in MDO cheaply based upon MDO’s actual

valuation. ¶¶68(a), 85(c), 107(c,e), 118. Masquerading as MDO’s fundraisers, Defendants then

lied to investors about the value of MDO so they could grossly inflate the price of the securities

they sold to investors. ¶¶45, 46(a,c), 83, 95, 107. The fraudulent securities offerings raised

approximately $50 million; Defendants diverted more than $33 million for themselves, and

Marcus received fees from the proceeds. ¶¶18, 91, 114, 145.

                 The Commission’s Investigation

        The Commission built its Complaint on a solid investigatory record drawn from

document subpoenas (including to Marcus’ law firm), extensive review of those documents,

interviews of potential witnesses, and investigative testimonies. As part of the investigation, the

Commission took Marcus’ testimony, asking him detailed questions about the fraudulent scheme

and the facts that underpin specific allegations in the Complaint. In response to every one of

these questions, Marcus invoked his Fifth Amendment right not to be a witness against himself

and refused to answer. See Ex. 2 (Investigative Testimony of George Marcus (Jan. 18, 2018)).2




1
 The Commission incorporates herein by reference its arguments and discussions of facts from its Opposition to
Marcus’ Motion for Judgment on the Pleadings. Dkt. No. 92.
2
  Marcus’ Fifth Amendment concerns appear well-founded. In the indictment charging Defendants Liberty and
Hess with conspiracy to commit wire fraud, wire fraud, securities fraud, conspiracy to commit money laundering
(Liberty only), and money laundering (Liberty only), Marcus is the unindicted co-conspirator described as
“Individual-1.” See United States v. Liberty, 2:19-cr-00030-GZS (Dkt. No. 1, Indictment); United States v. Liberty,
No. 2:19-cr-00030-GZS, 2020 WL 5540193, at *1 (D. Me. Feb. 12, 2020) (identifying Marcus as “Individual-1” in
order abrogating claimed attorney-client privilege between Liberty and Marcus under the “crime-fraud exception”).


                                                         3
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 4 of 29                      PageID #: 1782




       LEGAL STANDARDS

       Fed. R. Civ. P. 11(b)(3) requires a pleading’s “factual contentions” to “have evidentiary

support” or a “likely” prospect of it. See Eldridge v. Gordon Brothers Grp., LLC, 863 F.3d 66,

87-88 (1st Cir. 2017). The Rule does not require “perfect research or utter prescience,” id. at 88,

or that an “investigation into the facts be carried to the point of absolute certainty….” CQ Inn’l

Co., 659 F.3d at 63 (quoting Dubois v. U.S. Dep’t. of Agric., 270 F.3d 77, 82 (1st Cir. 2001)).

Inferences, which are commonly described as “circumstantial evidence,” are as capable of

providing evidentiary support as “direct evidence.” See U.S. Postal Serv. Bd. of Governors v.

Aikens, 460 U.S. 711, 714 n. 3 (1983) (“As in any lawsuit, the plaintiff may prove his case by

direct or circumstantial evidence.”). Rule 11 merely obligates the plaintiff to act reasonably

under the totality of the circumstances. Eldridge, 863 F.3d at 87-88.

       Because sanctions can “chill vigorous but legitimate advocacy . . . a judge should resort

to [sanctions] only when reasonably necessary—and then with due circumspection.” United

States v. Figueroa-Arenas, 292 F.3d 276, 279 (1st Cir. 2002). Even a court’s dismissal of a

complaint cannot support the imposition of Rule 11 sanctions without something more. As the

First Circuit has noted, “[t]he mere fact that a claim ultimately proves unavailing, without more,

cannot support the imposition of Rule 11 sanctions.” Protective Life Ins. Co. v. Dignity Viatical

Settlement Partners, L.P., 171 F.3d 52, 58 (1st Cir. 1999). Rule 11 “is not a strict liability

provision – a filer must, at the very least, be culpably careless to get whacked with a sanctions

order.” Eldridge, 863 F.3d at 88 (citations and internal quotation marks omitted). “Indeed, to

warrant sanctions, it is not enough that the filer’s claim lacked merit – it must be so plainly

unmeritorious as to warrant the imposition of sanctions.” Zell v. Ricci, 957 F.3d 1, 19 (1st Cir.

2020) (citation and internal quotations omitted).

       Marcus bears the burden of submitting competent evidence that the Complaint’s three


                                                    4
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 5 of 29                     PageID #: 1783




counts against him are so plainly unmeritorious that the Court should sanction the Commission

and dismiss the Complaint with prejudice. That is a high standard for a very rare sanction, which

is only imposed only in extreme circumstances. See Allscripts Healthcare, LLC v. DR/Decision

Res., LLC, No. 19-cv-11-038, -- F.Supp.3d --, 2020 WL 5821987, at *3 (D. Mass. Sept. 30,

2020). The court in Allscripts Healthcare concluded that no court in the First Circuit has ordered

a dismissal solely on the basis of a Rule 11 motion. Id.

       As described below, Marcus fails to adhere to or even acknowledge these standards, and

fails to provide any proof that the Commission has been culpably careless.

       MARCUS FAILS TO PRESENT A FACTUAL OR LEGAL CASE FOR
       SANCTIONS

               Marcus’ Motion Is Really an Improper Continuation and Repetition of His
               Rule 12(c) Motion Challenging the Sufficiency of the Pleadings

       The Court should deny Marcus’ motion because he uses it for an improper purpose: to

rehash and extend his Rule 12(c) motion. A Rule 11 motion is not to be used to “test the legal

sufficiency or efficacy of allegations in the pleadings; other motions are available for those

purposes.” Fed. R. Civ. P. 11, advisory committee’s notes to 1993 amendment; see also 5A

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure, § 1336.3 (Rule 11

motions “should not be used to raise issues as to the legal sufficiency of a claim or defense that

more appropriately can be disposed of by a motion to dismiss, a motion for judgment on the

pleadings, a motion for summary judgment, or a trial on the merits.”).

       This case is currently stayed. Docket No. (“D.”) 73. Marcus moved for relief from the

stay “solely to permit Marcus to file his Rule 12(c) Motion.” D. 75 at 8. He asked the Court to

extend the page limit to 90 pages, based on his claim that he needed to do a “statement-by-

statement analysis” of the allegations. Id. at 7. The Court granted Marcus’ motion, but allowed

only 40 pages. D. 81 (granting “solely for the purpose of Marcus filing a motion for judgment


                                                 5
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 6 of 29                                     PageID #: 1784




on the pleadings”). Marcus then filed his 40-page Rule 12(c) Motion on September 3, 2020. D.

82. Before the Commission could respond to the Rule 12(c) Motion, Marcus served on the

Commission this 45-page Motion for Sanctions, containing that previously promised “statement-

by-statement analysis” on pages 8 to 44.3

         Because the sanctions motion largely repeated the arguments from the Rule 12(c) motion,

the Commission invited Marcus to delay filing the sanctions motion until after the Court decided

his Rule 12(c) motion. Marcus declined. The Commission responded by letter on October 13,

2020 (Ex. 1), summarizing some of Marcus’s errors of fact and law, including arithmetic errors,

misrepresentations of cited documents, and mischaracterizations of the various securities at

issue. But Marcus filed the Motion for Sanctions the next day, acknowledging some of his errors

in footnotes, but declining to correct them before filing.4

         Although cloaked in more strenuous assertions of misconduct this time, Marcus’ motion

once again: (1) attacks the sufficiency of the pleadings; (2) focuses on certain transaction

documents as potentially exculpatory, while ignoring other oral and written statements and

fraudulent omissions and ignoring legal precedent holding that boilerplate contract language

does not erase fraudulent misrepresentations; and (3) previews his potential defense themes

regarding valuation, advice-of-counsel, and intent. As Marcus covered all of this ground in the

pending Rule 12(c) Motion, the Court should deny this motion as duplicative. See, e.g., Seeman

v. Coastal Envt’l. Grp., Inc., No. 15-cv-2065, 2016 WL 7388537, at *7-8 (E.D.N.Y. July 2,

2016) (denying sanctions motion because its arguments were “duplicative” of arguments in its



3
  Marcus filed this motion without seeking leave by this Court to do so, and without asking for leave to file a brief in
excess of the page limits under Local Rule 7(d), even though, with no deadline to submit this motion, he had ample
time to do so.
4
 Including failing to correct obvious errors in the summary exhibit he submitted to the Court, or to recognize the
effect of those errors on his assertions in the Motion.


                                                           6
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 7 of 29                                     PageID #: 1785




motion to dismiss); Jawbone v. Donohue, No. 01–cv–8066, 2002 WL 1424587, at *6 (S.D.N.Y.

June 28, 2002) (denying sanctions motion because defendants’ Rule 11 motion arguments were

“substantially identical to the arguments made … in support of their motion to dismiss”).

         As in his 12(c) Motion, Marcus attacks the Commission by asserting that the Commission

has failed to plead particularized facts sufficient to support its allegations. Marcus argues

various formulations of this criticism: “No facts whatsoever describe the nature, dates, places or

any other specifics …” (Mot at 9); “The Complaint fails to allege any fact that would support

…” (id. at 13); “No alleged facts show that Mr. Marcus …” (id. at 18); “No facts show that Mr.

Marcus …” (id. at 20); “No allegation in the Complaint states any fact supporting this allegation”

(id. at 25); and “the Complaint contains not one fact showing …” (id. at 30-31). In this way, he

attacks the sufficiency of the Complaint’s allegations at paragraphs 45-46, 46(a), 52, 53, 55, 58,

62(d), 68(b), 71, 100 (failing to attach documents in support), 103, 106, 108, 111(a), 113, 114,

114(b), 114(c), 115, 127, 129, 129(a), 129(e) (failing to attach documents in support), and

129(f).5 This criticism of the Complaint is wrong on the merits, for the reasons shown the

Commission’s opposition to the Rule 12(c) Motion.6 See United Fish Co. v. Barnes, 627 F.

Supp. 732, 734 (D. Me. 1986); (plaintiff must allege circumstances of the fraud, but “is not

required to allege ‘evidentiary details’….”); see also SEC v. Collins & Aikman Corp., 524 F.

Supp. 2d 477, 493 (S.D.N.Y. 2007) (“Rule 9(b) … does not demand that a plaintiff plead every




5
  Marcus repeatedly alleges that “no facts show” an allegation in the Complaint to be true. Because he made this
allegation numerous times in his Rule 12(c) Motion, the Commission understands Marcus to be contending that the
Commission has not pled sufficient facts in support of a particular allegation. See D. 82 (passim) (stating “no facts
show” or substantively similar language). This is an attack on the sufficiency of the pleading and is without merit
for the reasons set forth in this Section. To the extent that Marcus is suggesting that no facts exist anywhere in the
Commission’s evidence to support its allegations, he is wrong for the reasons described in Section IV.
6
 See generally D. 90 at p. 4 (pleading standards), 8-18 (specific allegations of Marcus’ participation in a fraudulent
scheme), 19-22 (Marcus’ misrepresentations and omissions), 24-25 (Marcus’ aiding and abetting), 25-28 (scienter),
28-30 (Marcus’ offer or sale of unregistered securities).


                                                           7
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 8 of 29                               PageID #: 1786




fact that forms the alleged violations … a defendant cannot defeat a claim by pointing to facts

that are omitted if the allegations as pled meet the requisite standard.”).

           Rule 11 cannot be used for a second bite at the Rule 12 apple. These arguments have no

bearing on whether the Commission had “evidentiary support” for its allegations under Rule

11(b)(3), and thus are not properly raised in a motion for sanctions under Rule 11.7

                    Marcus Supports His Motion with Unsworn Claims

           In many of the arguments in his Motion, Marcus asks this Court to accept his narrative of

what happened or what he was thinking—unsworn and unsupported—as truth, and to sanction

the Commission and its attorneys for failing to agree with it. But unsworn self-serving

statements made in briefs through counsel are not evidence, and cannot be used to meet Marcus’

burden here. Florida v. Georgia, 138 S. Ct. 2502, 2545 (2018) (“statements in briefs are not

evidence”); Jones v. Fairbank Reconstruction Corp., No. 2:11-cv-437-GZS, 2013 WL 6019294,

at *3 n.2 (D. Me. Nov. 13, 2013) (“statements by counsel do not provide the Court with evidence

of material facts because statements by lawyers are not evidence … admissible at a trial”); see

also Fed. R. Civ. P. 43(c) (“When a motion relies on facts outside the record, the court may hear

the matter on affidavits or may hear it wholly or partly on oral testimony or on depositions.”).

           Below are a few examples of these self-serving narratives, from a brief replete with them:

          Regarding Mr. Liberty’s financial problems, “all Mr. Marcus saw was a substantial flow
           of funds from investors, investments from Mozido’s astute and experienced Board
           members, and strong interest in Mozido from many sophisticated blue-chip investors.”
           Mot. at 12-13 (about ¶ 52); see also Mot. at 30 (about ¶108) (concerning “what Mr.
           Marcus saw come through his IOLTA account”).

           “Mr. Marcus had no knowledge of any falsity in the [Brentwood Financial] balance sheet
           – it was not false anyway.” Mot. at 25 (about ¶100).

          “Mr. Marcus’s opinion that Mr. Liberty had been a ‘victim’ in the Keystone matter was


7
    Rule 11(b)(3) is the only part of Rule 11 that Marcus cites as grounds for his Motion.


                                                            8
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 9 of 29                                     PageID #: 1787




         an honestly held opinion, contradicted by no facts then available to him – or available
         now, for that matter.” Mot. at 34 (about ¶113).

No evidence currently before the Court supports any of these assertions.8

         What is instead before the Court is Marcus’ refusal to answer questions about many of

the allegations he now contests. For instance, when Marcus was asked, under oath, what he saw

from the IOLTA account, Marcus asserted his Fifth Amendment rights to questions such as:

         “You knew that millions of dollars were being transferred into the Marcus Clegg IOLTA
         account as proceeds of the sales of securities of BRTMDO and Brentwood Financial in
         the fall of 2012, correct?” Ex. 2 at 66:6-9;

         “You knew that the proceeds from the Brentwood Financial offering was not used for
         working capital of Brentwood Financial, correct?” Id. at 67:15-17;

         “You knew at the time that the proceeds from the Brentwood Financial offering had been
         used by Mr. Liberty for his personal benefit, correct?” Id. at 72:1-3.

On whether Marcus knew parts of Brentwood Financial balance sheet were false, Marcus’

asserted his Fifth Amendment rights to each of these questions:

         “In August 2012, you sent to an attorney for an investor a balance sheet for Brentwood
         Financial, correct?”

         “That balance sheet for Brentwood Financial stated that it had an investment in MDO,
         correct?”

         “You knew at the time that Brentwood Financial was not invested in MDO, correct?”

         “You knew that MDO had not issued any convertible promissory notes to Brentwood
         Financial, correct?”

         “You knew at the time that Brentwood Financial had not acquired preferred units of
         MDO in accordance with any investment contracts, correct?”

         “You knew the balance sheet was false when you sent it to the attorney for the investor,
         correct?”




8
  To be clear, the Commission does not believe these statements are true, and will refute them at a later stage in the
litigation if necessary.


                                                           9
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 10 of 29                                        PageID #: 1788




 Id. at 62:4-62:25 (excerpts). To be clear, the Commission does not question Marcus’ right to

 assert his privilege. But he may not turn around now and assert facts through his counsel.9 And

 he may not simply ignore the adverse inference the Commission was entitled to draw in forming

 its allegations, and that the Court may draw in deciding those allegations are well-founded. See

 SEC v. Andrade, 157 F. Supp. 3d 124, 129 (D.R.I. 2016) (in denying motion to dismiss, “the

 Court may and does consider Defendants’ invocation of the Fifth Amendment in conjunction

 with the rest of the SEC’s allegations”).

                   Marcus Claims No Evidence Exists to Support the Complaint, When He
                   Doesn’t Even Have the Evidentiary Record

          As in his Rule 12(c) Motion, Marcus repeatedly claims that the “documentary record”

 fails to support the Commission’s allegations (e.g., Mot. at 6) and that the Complaint does not

 contain the evidence to prove each allegation. In this way, Marcus suggests there is no

 evidentiary support for the allegations in Complaint paragraphs 43, 45, 46, 46(a), 52, 55, 68(b),

 71, 111(a), 114, 114(b), 127, 129, 129(a), and 129(e). Marcus hopes to draw the Court into a

 factual dispute for which there is no developed record.

          Discovery in this matter has been stayed, and therefore Marcus has neither propounded

 document requests nor received a production of documents from the Commission’s investigation

 files. So the “documentary record of the case” that Marcus refers to is not the thousands of

 records, along with witness interviews and sworn testimonies, obtained by the Commission in

 the course of its multi-year investigation. Instead, it is just an ill-defined and misleading

 shorthand for whatever documents Marcus claims happens to possess. That Marcus may not

 possess documents supporting certain allegations at this pre-discovery stage of the litigation does



 9
   In fact, one reason this Court stayed this proceeding was the difficulty of litigating this case amidst both self-
 incrimination concerns and attorney-client privilege issues. D. 73 at 5.


                                                            10
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 11 of 29                          PageID #: 1789




 not establish that the Commission lacked evidence to support the allegations.

         Beyond a handful of transactional documents and a bank account ledger referenced in the

 Complaint—documents he has misconstrued, as discussed below—Marcus has offered no actual

 evidence that the complaint allegations lack evidentiary support. As the moving party, Marcus

 bears the burden to prove the predicate facts giving rise to the Rule 11 violation. See e.g.,

 Anaqua, Inc. v. Schroeder, 12-CV-10710, 2014 WL 1795310, *3 (D. Mass. May 5, 2014); see

 also Rodick v. City of Schenectady, 1 F.3d 1341 (2d Cir. 1993) (ruling that all doubts resolve in

 favor of non-moving party on a Rule 11 motion). But nowhere does in his motion and

 memorandum does Marcus even acknowledge that he has this burden. He simply ignores it.

 Marcus moved under Rule 11(b)(3), so Marcus must show that the Complaint’s allegations lack

 evidentiary support by introducing affirmative evidence into the record to show the Commission

 did not have had evidentiary support when it filed the Complaint. His mere disagreement with

 the inferences the Commission draws from the evidence, or the Commission’s interpretation of

 the evidence, does not satisfy his burden or give rise to a Rule 11 violation. Biomedino, LLC v.

 Waters Corp., No. C05–0042L, 2005 WL 2211374, 1, 2005 U.S. Dist. LEXIS 33629, 4–6 (W.D.

 Wash. Sept. 9, 2005) (“that defendant and its expert disagree with plaintiff's proposed

 interpretation [of the patent-in-suit] ... does not establish that plaintiff's claims are frivolous or

 legally unreasonable”).

         Marcus uses his Rule 11 motion, in effect, to force the Commission to answer contention

 interrogatories, suggesting that unless the Commission identifies documents that support each

 allegation in the Complaint, it should be sanctioned. A Rule 11 motion, however, “should not be

 employed as a discovery device … other motions are available for those purposes.” Fed. R. Civ.

 P. 11, 1993 advisory committee notes.




                                                    11
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 12 of 29                        PageID #: 1790




        Marcus wants to draw the Court into an adjudication of the merits of the complaint before

 discovery has even started. CQ Intern. Co., 659 F.3d at 62 (R. 11 motion not for that purpose).

 The First Circuit has stated, however, that courts “should, and often do, defer consideration of

 certain kinds of sanctions motions until the end of trial to gain a full sense of the case … [t]his is

 a sensible practice where the thrust of the sanctions motion is that institution of the case itself

 was improper.” Lichtenstein v. Consol. Servs. Grp., Inc., 173 F.3d 17, 23 (1st Cir.1999); see

 also Fed. R. Civ. P. 11 advisory committee’s notes on 1983 Amendment (“it is anticipated that in

 the case of pleadings the sanctions issue under Rule 11 normally will be determined at the end of

 the litigation”). The reasoning in Lichtenstein applies here. At this stage of the litigation, the

 Court does not have the benefit of the case’s normal factual development through summary

 judgment or trial. The Court should not accept Marcus’ invitation to adjudicate the merits of this

 case based on the very limited evidence he has submitted.

        While the Court need not, and should not, accept Marcus’ invitation to pre-try this case,

 the Commission submits with this filing a detailed appendix, to allay any concerns about whether

 a factual contention in the Complaint challenged by Marcus has evidentiary support. Appendix 1

 is a table listing examples of evidentiary support, citing materials previously filed with the Court

 as exhibits and additional exhibits (Ex. 2-56) filed along with this opposition. The listed

 evidence is, of course, neither complete nor exhaustive. Nor does it account for interviews and

 testimony that discuss Marcus’ conduct, the adverse inferences that can be drawn from Marcus’

 Fifth Amendment assertion, and a privilege log produced by Liberty that establishes Marcus’

 involvement in many of the transactions discussed in the Complaint. Instead, it provides a

 sample of the documentary evidence for instances where Marcus erroneously claims that “no

 facts in the documentary record show” or that “no facts show” something the Commission




                                                   12
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 13 of 29                    PageID #: 1791




 alleged to be true.

        MARCUS MISREPRESENTS THE DOCUMENTS HE SAYS UNDERMINE THE
        COMPLAINT’S ALLEGATIONS, AND IGNORES OTHER DOCUMENTS THAT
        DISPROVE HIS ASSERTIONS

        Marcus repeats his Rule 12(c) argument that a handful of documents referenced in the

 Complaint somehow disprove the Commission’s central allegations against him. The

 Commission refuted this claim in its opposition to the Rule 12(c) Motion. See D. 90 at 22-24

 (disclaimers and anti-reliance clauses in offering documents); 34-36 (IOLTA records); 38-40

 (MDO’s Amended Operating Agreement). Here, the Commission will focus on Marcus’s

 misrepresentations of the documents on which he relies, starting with his claim that his IOLTA

 account records show that he was unaware of any diversion of the investor funds that Liberty

 routed through that account.

                Marcus Misrepresented the Content of His Own IOLTA Records

        Marcus argues that the Commission should be sanctioned because it either did not read

 Marcus Clegg’s IOLTA records or misrepresented them in its Complaint. Marcus says it was

 impossible for him to have known that Liberty was diverting Brentwood Offering funds as

 alleged because: (1) the IOLTA records constituted the only information Marcus had about the

 disposition of the investor funds (e.g., Mot. at 30); and (2) his IOLTA account records showed

 approximately $19 million received from investors and $22 million transferred to MDO, which,

 he claims, show funds went where they were supposed to go. See, e.g., Mot. at 8 (discussing

 ¶10), 9 (discussing ¶43), 30-31 (discussing ¶108), and 35-36 (discussing ¶¶114, 114(b)).

        Marcus’ first argument is false. It ignores other documents that show that Marcus knew

 Liberty was taking large amounts from the funds he supposedly raised for MDO. For instance,

 in an email exchange with MDO Executive Chairman Richard Braddock, Marcus tried to justify

 Liberty’s self-dealing through his “fundraising.” D. 82-12 (Marcus: “it is entirely reasonable for


                                                13
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 14 of 29                                 PageID #: 1792




 [Liberty] to cap the upside at some place below his upside”);10 see also Ex. 33 (copying Marcus

 in discussion of Liberty’s efforts to “enrich himself” through the fundraising). And, Marcus

 ignores what the transactional records show. The documents from the November 2013 asset sale

 show only $13.4 million attributed to MDO from Brentwood Financial and BRTMDO for

 convertible notes. D. 82-9 at 521-2, 525-6. Even if the IOLTA account had received only $19.4

 million of the $31 million in investor money (which was not true, as shown below), Marcus

 knew in November 2013 that only $13.4 million of it went to MDO for convertible notes, and

 that Liberty had pocketed nearly $6 million.11

         Marcus’ second argument about the flow of funds is knowingly false too; the summary

 exhibit he relies on inaccurately summarizes the evidence. In that summary (D. 82-8), Marcus

 overstates the amount of money that was disbursed from his IOLTA account to MDO by at least

 $4.7 million. The source of the error: Marcus appears to have added an extra zero to one

 transaction, describing a $500,000 wire transfer to MDO as a $5 million wire. Marcus also

 appears to have transposed two digits in another wire transfer, leading him to report an additional

 $200,000 in transfers to MDO that never occurred. Just based on these errors (and there are

 others discussed below), Marcus’ summary shows a $3.2 million surplus, when it should show at

 least a $1.47 million deficit in investor funds transferred to MDO.

         Marcus’ summary exhibit also includes “amounts disbursed from IOLTA account to

 Mozido” totalling $7.5 million that: (1) did not come from investors in the Brentwood Financial

 Offering; and (2) occurred years after the Brentwood Offering. Marcus ignores these




 10
  In this email, Marcus also threatens that Liberty will remove Braddock and three other board members, if the
 Board even raises the possibility of Liberty’s removal for self-dealing.
 11
  Moreover, Marcus totally ignores the many red flags on the face of those IOLTA records – red flags like the
 millions of dollars that Marcus wired to Liberty’s family members and Liberty-controlled entities.


                                                        14
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 15 of 29                     PageID #: 1793




 inconvenient facts, which reduce the Brentwood investor money sent to MDO to about $10.4

 million (i.e. a little more than half of the more than $19.4 million Marcus says he received from

 investors from September 2012 through November 2013). D. 82-8, at 2. This deficit is

 consistent with the allegations in the Complaint that large amounts of investor funds were

 diverted to Liberty after they reached Marcus’ IOLTA account, and that Marcus was aware of

 that fact. The Commission informed Marcus of these summary exhibit errors in its October 13,

 2020 letter. See Ex. 1 at 2-3. Instead of correcting the errors, Marcus ignored them, filing a

 motion that repeatedly misrepresented the contents of his own exhibit. See, e.g., Mot. at 8, 9, 27,

 30, 35-36. Marcus’ failure to correct his own numbers cannot be squared with his attempt to

 chastise the Commission for failing to draw the same conclusions he does from the IOLTA

 records. See Mot. at 8. The Commission presumes that Marcus’ initial errors in summarizing

 the IOLTA records resulted from a simple mistake. But he deliberately filed those inaccuracies

 after the Commission pointed them out. And yet he continues to impugn the Commission’s good

 faith and candor.

        Since the Commission’s October 13 letter, Commission counsel has identified further

 errors in Marcus’ summary exhibit. The Brentwood Exchange Offer records, which Marcus

 received, show that BRTMDO and Brentwood Financial raised more than $31 million from

 investors (Ex. 49). But Marcus’ summary only reflect $19.4 million. The exhibit simply leaves

 out some of the investor contributions that appear in the IOLTA and bank records. The bank

 records show, for instance, that in September 2012, an additional $2.85 million came from

 investors for investments in Brentwood Financial. But Marcus’ summary makes no mention of

 those investments, which further undermine his argument that he was somehow unaware of the

 extent to which Liberty was pocketing investor money.




                                                 15
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 16 of 29                    PageID #: 1794




        Accurately summarized, the IOLTA records do not show what Marcus says they do.

 These records, together with the email and records discussed above and other emails and

 financial records from that time, show that the allegations about Marcus’ IOLTA account and his

 knowledge of the scheme—including Marcus and Liberty’s diversion of fundraised investor

 dollars to Liberty’s personal expenses—are supported by evidence.

                Marcus Mischaracterized the Evidentiary Support for the Allegations about
                Transfer Rights under MDO’s Amended Operating Agreement

        As in his Rule 12(c) motion, Marcus claims there was no evidentiary basis to allege that

 transfers of MDO interests violated of the MDO Amended Operating Agreement (the

 “Agreement”). D. 82 at 11-12; Mot at 11, 19-20, 24, 31, 36-37. Marcus claims that all transfers

 were authorized by the Agreement, and claims that as a result, no evidence existed to support the

 Complaint allegations at paragraphs 49, 63(a), 88, 109(a), 115. The Commission refutes this

 claim in full in its Rule 12(c) opposition. D. 91 at 38-40.

        Simply put: Marcus focuses on one transfer and ignores all the others that violated the

 Agreement. Mot. at 11-12. Marcus knew the Agreement restricted the transfer of units from

 Mozido Investments to Mozido Invesco (and, importantly, from Mozido Invesco to investors),

 because Marcus himself negotiated it. D. 82-15, at §15.2. Marcus does not contest that transfers

 by Mozido Investments to Mozido Invesco after the initial 120 units in 2010 or that transfers by

 Mozido Invesco to investors violated the Agreement.

        In particular, the Complaint properly alleges that the September 10, 2010 transfer of units

 from Mozido Investments to Mozido Invesco, through an instrument that was backdated to

 reflect an “effective date” of August 26, 2010 (i.e. the day before the Agreement took effect (D.

 82-15 at 2), violated the Amended Operating agreement. See D. 82 at 38-40. In his Rule 12(c)

 reply brief, Marcus has the temerity to suggest to the Court—albeit without any evidentiary



                                                  16
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 17 of 29                   PageID #: 1795




 support—that the agreement transferring the 120 units was “executed and delivered on August

 26, 2010.” D. 93 at 14. This representation is false. The draft agreement was not even

 presented to one of the parties to sign until August 27, 2010. See Ex. 4 (email from Abbass to

 Denney, dated August 27, 2010, attaching unsigned draft for signature). Whatever legal

 arguments might be made about the operation of an instrument that purports to be effective on an

 earlier date, the facts amply support the allegations.

        In the same vein, Marcus repeats his Rule 12(c) arguments that no evidence existed to

 support the allegations that the Brentwood Offering violated the Agreement. See Mot. at 24-25,

 27-28, and 31 (claiming no basis for Complaint allegations at ¶¶ 106, 109(a)). Marcus claims

 “no restriction applied to the transfer of MDO preferred membership units.” Mot. at 27-28. The

 amended operating agreement, however, restricts transfers of those units unless a prescribed

 process was followed. See D. 82-15, § 6.1(b). The reasonable inference is that Liberty, Marcus,

 and the other Defendants avoided satisfying the requirements of Section 6.1(b) of the Agreement

 because the required disclosures would have revealed to MDO’s backers and Brentwood

 investors that they were being defrauded. In any case, Marcus neglects to inform the Court that

 the notes issued by MDO to Brentwood Financial and to BRTMDO included express terms that

 precluded assignment or resale. Ex. 28 at 24100; 29 at 21485. It appears that Marcus was fully

 aware of this provision since Marcus himself drafted a MDO board resolution which would have

 given BRTMDO that authority. Ex. 23 at 11556. Even after MDO’s Executive Chairman

 Richard Braddock informed Marcus that Braddock would block the proposed resolution, Marcus

 still reassured an investor that he expected MDO’s board would approve the resolution. Exs. 33

 (“I am not going to [sign agreements/Resolution], and of course I forbid anyone in the company

 to do so.”); 23 at 11511 (“[Board Resolution] in circulation now and should be available




                                                  17
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 18 of 29                      PageID #: 1796




 shortly”). The Board never did, and the Brentwood Offering remained unauthorized.

                Marcus’ Email Exchange with Braddock Supports the Complaint’s
                Allegations

        Marcus argues at length that the Commission violated Rule 11(b)(3) with its allegations

 in Complaint paragraph 118 concerning his email exchange with MDO’s Executive Chairman

 Richard Braddock. In paragraph 118, the Complaint alleges that Marcus represented in an email

 to Braddock:

                that Liberty had only raised funds ‘from investors in his circle of friends.’
                Marcus also claimed that the investors were ‘universally accredited,
                sophisticated and fully aware of the existence of the spread…Marcus
                falsely claimed that all BRTMDO and Brentwood Financial investors had
                been told that Liberty acquired MDO units at a $25 million valuation and
                sold it to them at a $100 million valuation. Marcus lied: the Mozido
                Invesco and Brentwood Offerings had included unaccredited and
                unsophisticated investors, most of whom were strangers to Liberty who
                did not know of the spread. Liberty, Abbass, Marcus, Rick Liberty, and
                Hess suppressed MDO’s actual valuations.

 In his motion, Marcus accuses the Commission of bad faith in charging that “Marcus lied.” To

 support his accusation Marcus provides an unsworn testimonial purporting to describe his

 thought processes when he wrote the email and refers to “the documents he had seen,”

 documents that are neither identified nor known to the Commission. Marcus offers neither

 affidavits nor documents to support his assertion that he (or others) explained the “spread” in

 communications with investors who bought the Mozido Invesco or Brentwood offerings.

        The Commission has charged, based on ample evidentiary support (see, e.g., Ex. 19, 20,

 and 21), that—contrary to what he represented to Braddock—Marcus had concealed from

 investors the critical facts about the valuations of MDO. For example, on November 2, 2012,

 just two months before he wrote to Braddock, Marcus answered questions posed by a potential

 investor from Canada. Ex. 22. The investor’s comments and questions show the investor was

 not, as Marcus claimed in his email to Braddock, “fully aware of the spread.” The investor


                                                 18
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 19 of 29                    PageID #: 1797




 expressed concern and requested more information about the structure of the investment, which

 was based upon a $100 million valuation of MDO. Id. In his answers to the investor, Marcus

 wrote that “Brentwood owns, directly and indirectly” convertible notes that will “create a fund of

 [MDO] preferred units, to satisfy conversion rights…” Id. at 2225. In response to a question

 about BRTMDO’s ability to repay the note, Marcus wrote that “Brentwood’s assets are

 convertible notes of [MDO].” Id. Both these statements were false. BRTMDO did not possess

 any MDO convertible notes then. See D. 82-9 at 17-18 (listing notes and dates). Marcus

 explained that if MDO succeeds, the investor would be able to convert into MDO equity, and if

 MDO does not succeed, then the investor has Liberty’s personal guaranty. Ex. 22 at 2224. After

 receipt of Marcus’ answers, the investor and his group decided to invest and forwarded the

 money in tranches to Marcus’ IOLTA account. See D. 82-8, at 276-79, 281, 284. In all of his

 answers, Marcus never disclosed that Liberty was acquiring the same MDO equity at one-fourth

 the valuation. Marcus never disclosed the “spread.” The same is true for all his communications

 with investors, including those in which he declared that MDO’s valuation was $100 million

 “today.” See, e.g., Ex. 19, 20, and 21.

        More evidence supporting the Commission’s allegation that Marcus suppressed MDO’s

 actual valuation is found an email Marcus sent in July 2013. Marcus sent an investor a copy of a

 note issued to BRTMDO by MDO on June 11, 2013 in an apparent effort to reassure the investor

 that BRTMDO possessed preferred units. Ex. 21. The copy of the note, however, had been

 altered to “white-out” or eliminate the price BRTMDO would pay to convert the note into MDO

 units. Compare id. at 24077 with Ex. 28 at 24098. The whited-out information would have

 revealed that BRTMDO’s conversion price was only $0.018 whereas BRTMDO charged

 investors the “spread” price of $0.062. D. 82-4 at 88 (BRTMDO note to an investor, dated May




                                                19
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 20 of 29                       PageID #: 1798




 7, 2013). The reasonable inference is that Marcus (or someone at his direction) knowingly

 suppressed the price (and thus MDO’s true valuation) by altering the pdf.

        Marcus also accuses the Commission of acting unreasonably by not quoting the entirety

 of his email to Braddock because, he contends, the unquoted language supports his defense that

 he relied on other “securities counsel” regarding the legality of Liberty’s fundraising. Even

 assuming there’s any substance to this purported defense, “Rule 11 normally does not require

 one party to uncover and set forth the facts that support the other side’s position.” Navarro-

 Ayala v. Hernandez-Colon, 3 F.3d 464, 467 (1st Cir. 1993); cf. Cont’l Air Lines, Inc. v. Grp. Sys.

 Int’l Far East, Ltd., 109 F.R.D. 594, 598 (C.D. Cal. 1986) (Rule 11 does not impose general duty

 to call all important facts to court’s attention). Marcus cites no precedent to the contrary, yet he

 asks this Court to sanction the Commission for not pleading how he says it should plead. The

 Commission did not act unreasonably or deceive the Court by not including language from

 Marcus’ email about a discussion with counsel. It did what a pleading party is supposed to do; it

 filed a Complaint that outlines the facts that support its case. The contention that the

 Commission was somehow required to anticipate Marcus’ defense seems particularly misplaced

 in light of his claim that he is not asserting an advice of counsel defense. Mot. at 5 n.4.

        Marcus is also being disingenuous about the language not quoted from his email. Marcus

 did write to Braddock that “Michael’s fund raising program has been blessed by competent

 securities counsel and is in compliance with the law.” But when he wrote that to Braddock in

 2013, Marcus knew that counsel at Morse, Barnes-Brown, Pendleton and at Lowndes Drosdick,

 two of the “highly qualified securities counsel” he says he relied upon, had concluded that the

 Mozido Invesco Offering was not in compliance with the securities laws. See Exs. 55, 56. This

 is predictable since Mozido Invesco conducted two rescission offers, which are often attempts to




                                                  20
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 21 of 29                       PageID #: 1799




 cure securities law violations. Unwilling to represent the co-defendants, Lowndes Drosdick

 withdrew from representing Mozido Invesco in 2012. Ex. 56. In its withdrawal notice addressed

 to Liberty, the firm wrote, “when [we] met with [Abbass] and you last December at our offices

 we explained that if Mozido Invesco, LLC continued to sell notes after the [second] rescission

 offer it would be in violation of the securities laws.” Id. at 1. After Liberty forwarded the notice

 to Marcus, Marcus called Lowndes Drosdick and they told him that “the firm had lost confidence

 that they were getting the whole or accurate story.” Id. Despite learning from two sets of

 “securities counsel” that the Mozido Invesco Offering violated the securities laws, Marcus and

 the other co-defendants conducted the Brentwood Offering in the same manner. The upshot here

 is that Marcus now asks the Court to sanction the Commission for not quoting more of the lies he

 made in his email. All while testifying via brief that that he “had no knowledge about any

 securities violations when the Mozido Invesco Offering was made.” Mot. at 18.

        Marcus counters the Complaint’s quotes and descriptions of his emails to investors about

 dilution, the triple liquidation preference, and valuation by either proffering alternative

 interpretations on his communications or trying to misdirect the Court to language in his emails

 unrelated to the allegations. Mot. at 12 (unrelated “percentage dilution”), 33 (assuming investor

 could not have been misled by triple liquidation explanation); 41-42 (inference from quote

 concerning “Effective Preferred Unit Price”). Marcus, however, does not claim the Commission

 misquoted an email or fabricated an email that he did not in fact send. The inferences Marcus

 proposes the Court draw from his emails do not change the words he wrote, nor prove that the

 Commission’s inferences are so irrational or unreasonable to have been alleged in bad faith. See

 also Dkt. No. 92 at 21 (discussing triple liquidation preference).




                                                  21
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 22 of 29                     PageID #: 1800




        MARCUS’ MOTION ASSERTS TRIAL DEFENSES AND NARRATIVES, NOT A
        CAUSE FOR SANCTIONS

        In large part, Marcus’ motion simply asserts defenses to the allegations—it offers no

 evidence that the Commission’s allegations themselves lack evidentiary support or were made

 frivolously. Marcus asks the Court to side with him on his interpretation of the evidence, and to

 sanction the Commission for not agreeing with him. No Rule 11 motion can rest on such

 grounds. While a full presentation of the applicable case law and the Commission’s evidence

 concerning the points below will wait until the appropriate time (summary judgment or trial), the

 Commission here shows how Marcus’ trial defenses fail to establish that the allegations are

 without support or otherwise improper.

                Disclaimers and Anti-Reliance Provisions of Transaction Documents Fail to
                Prove the Complaint Allegations Lacked Evidentiary Support

        Marcus repeats his Rule 12(c) claims that various anti-reliance provisions, integration

 clauses, and disclaimers contained in the transaction documents shield him from liability for any

 of his misrepresentations and omissions, and further disprove that Marcus was aware of any

 diversion of investor funds. See Mot. at 22 (disclaimer of reliance in Exchange Offer), 23-24

 (conversion rate disclaimer), 27 (anti-reliance clauses in Brentwood Offering); 28-29 (same); 30-

 31 (use-of-funds clauses in Brentwood Offering); 35-36 (use-of-funds clauses in Brentwood

 Offering); 41-42 (disclaimers in Brentwood Exchange Offer). Based on these contract clauses,

 Marcus challenges the evidentiary basis for allegations in Complaint paragraphs 106, 107(d),

 107(f), 108, 114(b), 114(c), 129(e).

        As the Commission explained to Marcus first in its October 13, 2020 letter, and again in

 opposition his Rule 12(c) Motion, such boilerplate clauses do not confer a license to lie, and they

 certainly do not negate well-pled allegations that Marcus repeatedly misled investors with

 specific misrepresentations and omissions. See generally, D. 90 at 22-24; Ex. 1 at 2. Nor do


                                                 22
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 23 of 29                        PageID #: 1801




 representations that the investor funds would be used, for example, “solely to fund the general

 working capital needs of the Issuer” (D. 82 at 6-7 (collecting provisions regarding use of funds in

 transaction documents)), confer a license to give away investors’ money to Liberty’s family and

 friends or to spend it to fund Liberty’s lifestyle.

         Marcus has since pivoted to a new claim. He now contends that the provisions in the

 transactions documents “go directly to Mr. Marcus’s understanding of the underlying

 transactions, his ‘scienter,’ and the lack of a good faith basis for alleging intent to defraud.”

 Mot. at 9 n.7. Marcus is of course entitled to argue he lacked. But simply asserting that position

 does not prove that the Complaint allegations lack evidentiary support. The Commission has

 charged Marcus with participating in a fraud scheme in which he drafted, reviewed, and

 approved many of these transaction documents, knowing that they contained material

 misrepresentations and omissions. The Commission has also charged that Marcus himself

 misled investors and assisted others in doing so. Whether Marcus “relied” on the documents he

 drafted in the manner he suggests is, at best, a factual dispute that Marcus improperly asks the

 Court to resolve in his favor under Rule 11.

                 Marcus’ Narrative About the Wellington Investment Does Not Prove the
                 Allegations About the Asset Sale Lack Evidentiary Support

         Marcus fixates on what he has termed the “Wellington transaction Fraud.” See 12(c)

 Reply Br. at 2. He labels it a “basic building block of the Complaint.” Id. Marcus argues for

 sanctions on the basis of his contention that the Wellington’s investment documents show the

 “knowing falsity of the Complaint’s allegation that the Wellington investment somehow cheated

 other investors ….” Mot. at 6. This contention is simply misplaced. Not a single line in the

 complaint alleges the Wellington investment cheated investors.

         The Complaint does allege pertinent facts about MDO’s asset sale to Mozido, Inc. and



                                                   23
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 24 of 29                      PageID #: 1802




 the related omissions about that asset sale at the time of the Wellington investment. Those

 omissions by Marcus and the other Defendants concern the impact of the restructuring and

 MDO’s relative position in the Mozido enterprise. See ¶¶120-121. Marcus does not try to prove

 that these allegations lack evidentiary support. Nor could he. See D. 82-9 at 436, 442-43, 512,

 520-22, 525-28; D. 82-10 at 695-98. There is, in short, nothing to suggest any inaccuracy—let

 alone bad faith—in the Commission’s allegations about the asset sale (or in its reference to the

 Wellington investment in Mozido).

                 The Presence of Securities Counsel Does Not Shield Marcus from Liability or
                 Prove that Any Allegation in the Complaint Lacked Evidentiary Support

         In his motion, Marcus claims that the Commission violated Rule 11 by failing to allege

 that during some of the fraudulent offerings other “securities counsel” was present or involved.

 E.g., Mot. at 4-5, 16-17, 19, 21-22, and 43-44. He claims the Commission somehow deceived

 the Court by silently casting him as “securities counsel” in the scheme. Marcus misconstrues the

 allegations. The Complaint does not label him as “securities counsel,” whatever Marcus

 significance Marcus may attribute to that term. Instead, the Complaint alleges what Marcus did,

 such as draft the offering documents in both initial offerings (Mozido Invesco and Brentwood),

 communicate with investors, and structure offerings. These allegations have evidentiary support.

 See, e.g., Ex. 45.

         It is not clear precisely what Marcus’ legal position is. He contends that he is not relying

 on an advice-of-counsel defense (Mot. at 4) while arguing that his reliance on counsel somehow

 vitiates any showing of scienter. Mot. at 5, 21 (“other, highly qualified securities counsel did

 that work, and Mr. Marcus relied on them”; Marcus “relied upon advice from securities

 counsel”). In any event, legal arguments about whether the presence of other counsel is

 significant are not the stuff of Rule 11 motions. Nothing in Marcus’ contentions supports a



                                                  24
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 25 of 29                                  PageID #: 1803




 claim that the Commission’s factual allegations were made in bad faith.

         Whether “securities counsel” was involved or not does not change what Marcus allegedly

 did. For example, the Complaint alleges that in April 2016, Marcus and others “caused Liberty’s

 tax accountant to email solicitations of the Brentwood Exchange Offer to investors, for which the

 tax accountant received remuneration.” ¶127. That other counsel may have been involved does

 not change this. An email that Marcus sent in April 2016 to tax accountant Dave Erb, shows that

 Marcus edited the Brentwood Exchange Offer after speaking with Abbass and Jeff Knetsch, a

 “securities counsel” at the Brownstein Hyatt. Ex. 46; see also Exs. 47, 48 (emails between

 Marcus, Abbass, and Erb planning and executing Brentwood Exchange Offer). Marcus then sent

 the revised notice to Erb and directed him to send the offer to investors. Id. The emails support

 the factual contention in Complaint paragraph 127 about Marcus’ role. 12

         Similarly, Marcus’ actions with respect to the two rescission offers do not change if the

 law firms are specifically described (the firms Morse Barnes-Brown, Pendleton and Lowndes

 Drosdick are both referenced in the Complaint). The Commission does not allege Marcus

 created the first draft or “prepared” the rescissions’ offering documents. On the contrary, the

 Commission alleges that Marcus provided necessary information for the offers and reviewed,

 edited, and/or approved them as, in Marcus’ parlance, “corporate counsel.” ¶58, 72. As an agent

 for the issuer, Marcus had a duty to ensure that the offering documents he edited, reviewed,

 and/or approved did not contain misstatements and were not knowingly misleading.




 12
   In his motion, Marcus argues that the SEC violated Rule 11 by misrepresenting in paragraph 127 the “nature and
 significance” of the tax accountant’s involvement. To support his position, he provides an unsworn testimonial
 about the tax accountant’s reputation and characterizes the emails offering investors securities as “benign and
 honest.” The firm’s reputation and competence, however, is irrelevant to the allegation in the complaint, which was
 that Marcus “caused” or directed Berry Dunn to send the offer to investors. Once again, Marcus does not claim the
 written allegation lacks evidentiary support -- which he knows he cannot -- but disingenuously argues an irrelevant
 tangent.


                                                         25
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 26 of 29                     PageID #: 1804




        Marcus’ invokes “securities counsel” as a magic bullet, but he presents no trustworthy

 evidence that disproves the allegations or precludes reasonable inferences of his scienter.

 Marcus does not detail his interactions with “securities counsel,” or delineate what tasks

 securities counsel specifically did, what he told them, and whether he adhered to their advice or

 recommendations. One interaction with securities counsel from 2016 provides evidentiary

 support that Marcus knowingly omitted to disclose important financial information to investors.

 Within days of Marcus causing the Brentwood Exchange Offer to be made, numerous investors

 asked Hess questions about MDO, including about the value of MDO’s units. Ex. 44. Hess

 relayed those questions to Knetsch. Id. at 3-5. In response, Knetsch suggested answering their

 questions and passing along a valuation of MDO. Knetsch wrote, “[u]nless we include an

 estimate of what a Preferred Unit is worth today, a Noteholder cannot make a rational decision.”

 Id. at 3. He asked Abbass and Marcus their thoughts on providing the information. Id. Marcus

 directed Hess not to speak to any investor to answer their questions. Id. at 1. He stated that Hess

 was no longer authorized to communicate with investors on behalf of BRTMDO. Id. In rebuttal,

 Knetsch again pointed out that noteholders cannot evaluate their options without more

 information from either MDO or Brentwood. Id. In the end, it appears Marcus’ decision

 trumped the advice from securities’ counsel, and no account of MDO’s valuation or the true

 value of its units was provided in connection with the Brentwood Exchange Offer. This type of

 evidence supports the Complaint’s allegations.

                Marcus’ Convertible Note Theory Does Not Show That the Allegations about
                His Valuation Misstatements Lack Evidentiary Support

        Throughout his motion, Marcus attacks many of the Complaint’s allegations about the

 pricing “spread” that he and his co-defendants created by misrepresenting MDO’s valuation.

 Nowhere, however, does Marcus challenge the accuracy of the Commission’s allegations about



                                                  26
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 27 of 29                   PageID #: 1805




 what Marcus said and what he knew about MDO’s valuation. The following examples amply

 support the allegations that Marcus knew the valuations that MDO’s board used in issuing

 convertible notes to Liberty:

       “[MDO’s President] then asked the Board to consider a proposed financing of $5,000,000
        for the Company, and asked Mr. Marcus to describe the proposed financing. Mr. Marcus
        reported that the Company proposed to borrow $5,000,000 from Michael A. Liberty….
        The conversion rights of the proposed promissory note would be based upon a pre-money
        valuation of $17,500,000. It was noted that this would be the highest valuation that the
        Company has used to date for the establishment of conversion rights under convertible
        notes heretofore issued.” Ex. 17 (5/15/2012 MDO Board Meeting Notes drafted by
        Marcus as MDO counsel and secretary pro tem)

       “We are completing the necessary documentation in connection with the next round of
        funding from [Liberty]. I propose we use a $25 million pre-money valuation for this
        round, i.e. the previous pre-money valuation of $17.5 million plus the $7.5 million of
        funding completed.” Ex. 43 (8/24/2012 email from MDO President to MDO Executive
        Chairman copying Marcus)

       “[T]his spreadsheet tells the story of Mozido Capitalization from pre-[Mobiletech] days
        to the present, and then it continues pro forma based on an expected $2.5mm round this
        fall at a pre-money value assumed to be $25 million.” Ex. 25 (8/27/2012 email Marcus to
        Braddock attaching MDO’s capitalization table, copying Liberty)

    Nor could Marcus dispute that one of Liberty’s fundraisers introduced Marcus to investors as

 MDO’s counsel to answer questions about Liberty’s solicitation. This helped created the false

 appearance that Marcus was representing MDO in the deals and that the fundraising was on

 behalf of MDO. See, e.g., Exs. 26 (“See below from [MDO] counsel George Marcus the

 answers to your questions”), 27 (“I have cc’d Michael Liberty and [MDO’s] Attorney George

 Marcus to this email so you have his email address for any questions you may have.”).

        On the other side of the coin, the Commission had ample evidentiary support to charge

 Marcus with misrepresenting to investors that MDO was contemporaneously valued at $100

 million (emphasis added):

           “Now that is a different matter from today's valuation of [MDO], which determines
            the pricing at issuance of the note. That value was set at $100,000,000. Based on the


                                                27
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 28 of 29                     PageID #: 1806




            number of units that are outstanding, this translates to $.074 per unit.” Ex. 19
            (9/10/2012 email).

           “The ‘Conversion Price’ shall initially be $ .062 per unit, and shall be subject to
            adjustment as provided hereafter in this Section 5. The initial conversion price is
            based upon a valuation of [MDO] of One Hundred Million Dollars ($100,000,000) as
            of the date of this Note.” See D. 82-4 at 88 (BRTMDO note).

           “For every dollar of principal and interest outstanding that JLC chooses to convert, it
            acquires Mozido preferred membership units at a price of $.062 per unit. This pricing
            reflects a $100,000,000 valuation of [MDO] today, so, for example, if JLC were to
            convert its $3,000,000 of principal today, it would get 48,387,096 preferred units
            ($3,000,000 divided by $.062).” Ex. 20 (2/8/2013 email).

        Instead, of contesting the factual basis for the Commission’s allegations, Marcus offers a

 legal argument to the effect that MDO’s valuation was immaterial. He is essentially arguing for

 a particular legal gloss on facts that he contends can be explained away. But at this stage of the

 case the key point is that the Commission has ample evidence to charge that Marcus misled

 investors by describing “a valuation $100,000,000 as of this date,” when he knew the highest

 valuations that had proposed by MDO’s own board had not exceeded $17,500,000.

                                          CONCLUSION

        Marcus bears the burden of submitting competent evidence that the Complaint’s three

 counts against him are so plainly unmeritorious that the Court should sanction the Commission

 and dismiss the Complaint with prejudice. His motion does not come close to meeting that

 extraordinarily high standard. In fact, as outlined above, it is Marcus whose arguments and

 allegations are without foundation and evidentiary support. For all those, and the reasons stated

 above, the Court should deny Marcus’ motion.




                                                 28
Case 2:18-cv-00139-JDL Document 97 Filed 11/04/20 Page 29 of 29                    PageID #: 1807




 Dated: November 4, 2020                      Respectfully submitted,

                                              SECURITIES AND EXCHANGE COMMISSION
                                              By its attorneys,

                                              /s/ Marc Jones
                                              Marc J. Jones (Mass. Bar No. 645910)
                                              Peter Bryan Moores (Mass. Bar No. 658033)
                                              David D’Addio (Mass. Bar No. 665790)
                                              33 Arch Street, 24th Floor
                                              Boston, MA 02110
                                              (617) 573-8947
                                              jonesmarc@sec.gov


                                 CERTIFICATE OF SERVICE

          I, Marc J. Jones, hereby certify that on November 4, 2020, I electronically filed this
 Opposition with the Clerk of Court using the CM/ECF system which will send notification of
 this filing to all counsel of record.

                                              /s/ Marc Jones
                                              Marc J. Jones
                                              Securities and Exchange Commission




                                                 29
